Corrected Notice of Allowability
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021 was filed after the mailing date of the Final Office Action on 2/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments filed on 5/4/2021 have been fully considered and they are persuasive. Newly cited Lai et al. (US 2019/0098667) discloses “the network equipment 202 transmits a RAR 210 to the eMTC UE 201 ... RAR 210, in one embodiment, also includes a time-frequency resource index used to alleviate congestion during random access of eMTC UEs 201” (¶ [0095]), “In response to receiving the RAR 210, the eMTC UE 201 identifies an uplink resource and TC-RNTI assigned to it via the RAR 210. The eMTC UE 201 further identifies the time-frequency resource index” (¶ [0096]), “the particular M-PDCCH with which the contention resolution message 220 is scheduled is based on the time-frequency resource index included in the RAR 210” (¶ [0098]), and “the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a” (¶ [0112]). 
The combination of elements recited in the claims as amended on 5/4/2021 is not taught or suggested by the prior art above and of the record either alone or in combination. Thus, the claims are deemed allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/Primary Examiner, Art Unit 2466